DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 18th, 2022 has been entered. Claims 1-4, 7, & 9-12 have been amended. Claims 14-17 have been added. Claims 1-17 remain pending in this application. The amendments made to claims 2-4, 7, & 10-12 overcome the prior 112(b) rejections. 
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed April 18th, 2022 with respect to the rejection(s) of claim(s) 1 & 9 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn
Applicant argues that as amended, claim 1 & 9 overcome the prior art rejection, as Viswanathan does not disclose generating an electric field in a selected direction. The examiner agrees and the 102 rejection of independent claims 1 & 9, and the 102 and 103 rejections of dependent claims 2-8 & 10-13 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Viswanathan (10,842,572 B1)/ Sahakian et al. (US 20160113707 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 9 recites the limitation "the one or more pairs of electrodes" in lines 13-14 (claim 1) & line 12 (claim 9).  There is insufficient antecedent basis for this limitation in the claim. The electrodes are introduced as “an array of electrodes,” in line 1 (claim 1) & line 3 (claim 9), but does not introduce one or more pairs of electrodes, therefore it is unclear whether the one or more pairs of electrodes are a part of the array or separate. For examination purposes, the examiner will consider the array comprising one or more pairs of electrodes.
Claim 5 recites the limitation "multiple electrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the multiple electrodes will be considered as the array of electrodes.
Claims 2-8 & 10-17 are rejected by virtue of their dependency on claims 1 & 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, & 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (10,842,572 B1) in view of Sahakian et al. (US 20160113707 A1), hereinafter Viswanathan in view of Sahakian.
Regarding method claim 1, Viswanathan discloses a method for application of irreversible electroporation, comprising: inserting an array of electrodes ([Col. 5, lines 25-33], [Col. 5, lines 38-43], & [Col. 10, line 65 – Col. 11, line 8]; Figure 1B—element 116; Figure 9A—element 902), fitted at a distal end of a catheter ([Col. 5, lines 25-33] & [Col. 5, lines 38-43]; Figure 1B—element 110), into an organ of a patient ([Col. 10, line 65 – Col. 11, line 8]; Figure 9A—element 902 & 904); bringing at least a portion of the array into contact with tissue on an inner surface of the organ ([Col. 11, lines 8-18]; Figure 9A—element 904 & 906); receiving from a user input that specifies one or more tissue segments to be ablated on the inner surface ([Col. 7, lines 10-25], [Col. 13, lines 15-55], & [Col. 17, lines 12-21]; Figure 1B—element 148; Figure 9A—element 912; the input output device can be used to receive inputs from the user that specify pulse wave parameters, properties of the ablation device, or other information that may assist in determining expected ablation zone; the processor can then determine the expected ablation zone, display the expected ablation zone to the user, and the user can confirm); using a processor, selecting in response to the input one or more pairs of the electrodes in the array that, when driven with irreversible electroporation (IRE) signals, generate an electric field; and ablating the specified tissue segments by applying the IRE signals to the one or more pairs of the electrodes ([Col. 17, lines 12-41]; Figure 9A—elements 916 & 918; when the user has confirmed the expected ablation zone the processor delivers ablation pulse and the tissue may be ablated by the ablation device and the ablated zone presented.
Viswanathan does not disclose wherein the one or more pairs of the electrodes in the array, generate an electric field in a selected direction.
Sahakian teaches a method for application of electroporation, comprising inserting an array of electrodes into target tissue ([0025] & [0034]; Figures 1 & 6-7H—element 22 & 24), determining the target ablation region, each electrode of the array is individually connected to a pulse generator and controlled by processor ([0026] & [0030]), and in response to the target ablation region, one or more pairs of the electrodes in the array generate an electric field in a selected direction ([0032], [0034] & [0035]; Figures 6-10A—elements 24; electrodes within the desired tissue to be ablated are selectively activated by the pulse generator, while any electrodes that are not within the desired ablation site are not activated).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electroporation method, as disclosed by Viswanathan, to include the teachings of Sahakian, as described above, as both references and the claimed invention are directed toward methods of electroporation and ablation of target tissue using electrode arrays. As disclosed by Viswanathan, the electrodes can be individually addressable ([Col. 5, lines 40-42]). As disclosed by Sahakian, the electrodes are individually addressable, such that the processor can activate select electrodes in the target ablation zone, the electrodes outside of the selected target ablation zone are not activated to spare surrounding tissue ([0034]), each electrode is individually connected to the pulse generator, which allows the electrodes to be selectively activated ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electroporation method, as disclosed by Viswanathan to include the teachings of Sahakian, as such a modification would allow for the individually addressable electrodes, as disclosed by Viswanathan, to ablate the determined target tissue and spare the surrounding tissue. 
Regarding method claim 2, Viswanathan in view of Sahakian disclose all of the limitations of claim 1, as described above. 
Viswanathan further discloses wherein receiving the input comprises visualizing to the user a position of the array relative to the cavity ([Col. 7, lines 2-25] & [Col. 13, lines 15-35]; Figure 1B—element 148; Figure 9A—element 912; the estimated position and orientation information may be displayed on the input/output device via a graphic display; in determining the expected ablation zone the expected ablation zone is present visually on a display), and receiving from the user the selected instruction in response to providing the visualized position ([Col. 17, lines 12-41]; Figure 9A—element 916).
Viswanathan does not disclose receiving from the user the selected direction.
Sahakian further teaches receiving from the user the selected direction ([0034] & [0035]; Figure 6-7H—elements 24; electrodes within the desired tissue to be ablated (expected ablation zone) are selectively activated by the pulse generator, while any electrodes that are not within the desired ablation zone are not activated; i.e. the desired direction is within the desired tissue to be ablated).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electroporation method, as disclosed by Viswanathan, to include the teachings of Sahakian, as described above, as both references and the claimed invention are directed toward methods of electroporation and ablation of target tissue using electrode arrays. As disclosed by Sahakian, the electrodes are individually addressable, such that the processor can activate select electrodes in the target ablation zone, the electrodes outside of the selected target ablation zone are not activated to spare surrounding tissue ([0034]), each electrode is individually connected to the pulse generator, which allows the electrodes to be selectively activated ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electroporation method, as disclosed by Viswanathan to include the teachings of Sahakian, as such a modification would allow for the individually addressable electrodes, as disclosed by Viswanathan, to ablate the determined target tissue and spare the surrounding tissue. 
Regarding method claim 3, Viswanathan in view of Sahakian disclose all of the limitations of claim 1, as described above. 
Viswanathan further discloses wherein receiving the input comprises indicating to the user the portion of the array that is in contact with the inner surface of the cavity ([Col. 7, lines 2-25] & [Col. 13, lines 15-35], & [Col. 17, lines 12-41]; Figure 1B—element 148; Figure 9A—element 912 & 916; the estimated position and orientation information may be displayed on the input/output device to the user, the user must confirm the expected ablation zone via input/output device; wherein the portion is in the expected ablation zone).
Viswanathan does not disclose receiving from the user the selected direction in response to indicating the portion.
Sahakian teaches receiving from the user the selected direction in response to indicating the portion ([0034] & [0035]; the electrodes in the expected ablation zone (region of tissue to be ablated), are activated, while those outside of the expected ablation zone are not active). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electroporation method, as disclosed by Viswanathan, to include the teachings of Sahakian, as described above, as both references and the claimed invention are directed toward methods of electroporation and ablation of target tissue using electrode arrays. As disclosed by Sahakian, the electrodes are individually addressable, such that the processor can activate select electrodes in the target ablation zone, the electrodes outside of the selected target ablation zone are not activated to spare surrounding tissue ([0034]), each electrode is individually connected to the pulse generator, which allows the electrodes to be selectively activated ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electroporation method, as disclosed by Viswanathan to include the teachings of Sahakian, as such a modification would allow for the individually addressable electrodes, as disclosed by Viswanathan, to ablate the determined target tissue and spare the surrounding tissue. 
Regarding method claim 4, Viswanathan in view of Sahakian disclose all of the limitations of claim 1, as described above. 
Viswanathan teaches wherein receiving the input comprises indicating to the user one or more regions on the inner surface of the cavity that are in contact with the array ([Col. 7, lines 2-25] & [Col. 13, lines 15-35], & [Col. 17, lines 12-41]; Figure 1B—element 148; Figure 9A—element 912 & 916; the estimated position and orientation information may be displayed on the input/output device to the user, the user must confirm the expected ablation zone via input/output device; wherein the expected ablation zone is the desired region of tissue to be ablated), and receiving from the user the selected direction in each of the one or more regions indicated.
Viswanathan does not disclose receiving from the user the selected direction in each of the one or more regions indicated.
Sahakian teaches receiving from the user the selected direction in response in each of the one or more regions indicated ([0034] & [0035]; Figures 6-7H—element 80; the electrodes in the expected ablation zone (80) are activated, while those outside of the expected ablation zone are not active). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electroporation method, as disclosed by Viswanathan, to include the teachings of Sahakian, as described above, as both references and the claimed invention are directed toward methods of electroporation and ablation of target tissue using electrode arrays. As disclosed by Sahakian, the electrodes are individually addressable, such that the processor can activate select electrodes in the target ablation zone, the electrodes outside of the selected target ablation zone are not activated to spare surrounding tissue ([0034]), each electrode is individually connected to the pulse generator, which allows the electrodes to be selectively activated ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electroporation method, as disclosed by Viswanathan to include the teachings of Sahakian, as such a modification would allow for the individually addressable electrodes, as disclosed by Viswanathan, to ablate the determined target tissue and spare the surrounding tissue. 
Regarding method claim 5, Viswanathan in view of Sahakian disclose all of the limitations of claim 1, as described above. 
Viswanathan further discloses wherein bringing the array into contact with the inner surface of the cavity comprises measuring impedances using the multiple electrodes ([Col. 4, line 63 – Col. 5, line 25]; impedance-based tracking system assists in determining the position and orientations of the array). (112b)
Regarding method claim 6, Viswanathan in view of Sahakian disclose all of the limitations of claim 1, as described above. 
Viswanathan further discloses wherein bringing the array into contact with the inner surface of the cavity comprises measuring a shape of the array ([Col. 6, lines 32-41]; the processor (142) can process data from impedance-based tracking system to determine the configuration of the device (110), e.g. shape or state of deployment).
Regarding method claim 8, Viswanathan in view of Sahakian disclose all of the limitations of claim 1, as described above. 
Viswanathan further discloses wherein the array is a flat array ([Col. 9, lines 50-56]; a linear focal ablation catheter can be utilized instead of a basket shaft, as well as other geometries, linear is interpreted as flat).
Regarding system claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of method claim 1, since operation of the prior art uses the same or substantially the same system and method. See above rejection of claim 1.
Regarding system claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of method claim 2, since operation of the prior art uses the same or substantially the same system and method. See above rejection of claim 2.
Regarding system claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of method claim 3, since operation of the prior art uses the same or substantially the same system and method. See above rejection of claim 3.
Regarding system claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of method claim 4, since operation of the prior art uses the same or substantially the same system and method. See above rejection of claim 4.
Regarding system claim 13, the claim is rejected by the same or substantially the same rationale as applied to the rejection of method claim 8, since operation of the prior art uses the same or substantially the same system and method. See above rejection of claim 8.
Regarding method claim 14, Viswanathan in view of Sahakian disclose all of the limitations of claim 1, as described above. 
Viswanathan further discloses wherein the selected expected ablation zone is defined to ablate cardiac cells ([Col. 9, lines 27-40], [Col. 10, line 65 – Col. 11, line 8], [Col. 16, lines 60-65], & [Col. 17, lines 13-41]; the device maps and presents the expected ablation zone, which is in cardiac tissue; it is the examiners position that cardiac cells in the tissue zone would be ablated). 
Viswathan does not disclose wherein the selected direction is designed to ablate cardiac cells. 
	Sahakian, teaches wherein the selected direction is designed to ablate cardiac cells ([0034] & [0035]; the electrodes can be selectively activated depending on the desired treatment zone, the electrodes within the desired treatment zone can be activated, while those outside of the desired treatment zone are not activated; it is the examiners position that the desired direction (desired treatment zone) could be cardiac cells, and the electrodes positioned within the cardiac cells could be selectively activated).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electroporation method, as disclosed by Viswanathan, to include the teachings of Sahakian, as described above, as both references and the claimed invention are directed toward methods of electroporation and ablation of target tissue using electrode arrays. As disclosed by Viswanathan, the electrodes can be individually addressable ([Col. 5, lines 40-42]). As disclosed by Sahakian, the electrodes are individually addressable, such that the processor can activate select electrodes in the target ablation zone, the electrodes outside of the selected target ablation zone are not activated to spare surrounding tissue ([0034]), each electrode is individually connected to the pulse generator, which allows the electrodes to be selectively activated ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electroporation method, as disclosed by Viswanathan to include the teachings of Sahakian, as such a modification would allow for the individually addressable electrodes, as disclosed by Viswanathan, to ablate the determined target tissue and spare the surrounding tissue.
Regarding method claim 15, Viswanathan in view of Sahakian disclose all of the limitations of claim 1, as described above.
Viswanathan does not disclose selecting in response to the input, a first pair of the electrodes in the array that, when driven with irreversible electroporation (IRE) signals, generates a first electric field in the selected direction and a second pair of the electrodes in the array that, when driven with irreversible electroporation (IRE) signals, generate a second electric field in a direction orthogonal to the selected direction; ablating the specified tissue segments by applying the IRE signals to each of the first pair and the second pair. 
Sahakian further teaches selecting in response to the input, a first pair of the electrodes in the array that, when driven with irreversible electroporation (IRE) signals, generates a first electric field in the selected direction ([0035]; Figure 9D—element 80 & 24; the electrodes which are within the desired tissue region are selectively activated by the pulse generator, while electrodes that are not within the desired tissue region are not activated; figure 9D shows two activated electrodes (24) in desired tissue region (80)) and a second pair of the electrodes in the array that, when driven with irreversible electroporation (IRE) signals, generate a second electric field in a direction orthogonal to the selected direction; ablating the specified tissue segments by applying the IRE signals to each of the first pair and the second pair ([0035]; Figures 9A-9H; activation of different electrodes occur many times along locations of the desired tissue, with different electrodes being activated as they are positioned in the desired region; it is the examiners position that a second pair of electrodes could be activated and generate a second electric field in a direction orthogonal to the first; as the desired region can be determined by the processor and the electrodes can be individually activated by the processor (Figure 1—element 32)) . 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electroporation method, as disclosed by Viswanathan, to include the teachings of Sahakian, as described above, as both references and the claimed invention are directed toward methods of electroporation and ablation of target tissue using electrode arrays. As disclosed by Viswanathan, the electrodes can be individually addressable ([Col. 5, lines 40-42]). As disclosed by Sahakian, the electrodes are individually addressable, such that the processor can activate select electrodes in the target ablation zone, the electrodes outside of the selected target ablation zone are not activated to spare surrounding tissue ([0034]), each electrode is individually connected to the pulse generator, which allows the electrodes to be selectively activated ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electroporation method, as disclosed by Viswanathan to include the teachings of Sahakian, as such a modification would allow for the individually addressable electrodes, as disclosed by Viswanathan, to ablate the determined target tissue and spare the surrounding tissue.
Regarding system claim 16, the claim is rejected by the same or substantially the same rationale as applied to the rejection of method claim 14, since operation of the prior art uses the same or substantially the same system and method. See above rejection of claim 14.
Regarding system claim 17, the claim is rejected by the same or substantially the same rationale as applied to the rejection of method claim 15, since operation of the prior art uses the same or substantially the same system and method. See above rejection of claim 15.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Sahakian and Salahieh et al. (US 20100204560), hereinafter Salahieh.
Regarding claim 7, Viswanathan in view of Sahakian disclose all of the limitations of claim 1, as described above. 
Viswanathan does not disclose wherein bringing the array into contact with the inner surface of the cavity comprises measuring contact force between the array and the inner surface.
Salahieh discloses an electrode device and method capable of delivering energy in the form of irreversible electroporation ([0110]), wherein bringing the array into contact with the inner surface of the cavity comprises measuring contact force between the array and the inner surface ([0182]; the amount of contact force can be measured through impedance measurements).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electroporation method, as disclosed by Viswanathan, to include the teachings of Salahieh, as both references and the claimed invention are directed toward methods for tissue ablation and electroporation. As disclosed by Salahieh measuring the contact force between the array and inner surface can more accurately predict depth of energy transmission ([0182]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electroporation method, as disclosed by Viswanathan, to include the teachings of Salahieh, as such a medication would more accurately predict depth of energy transmission to be performed. 
Conclusion
Accordingly, claims 1-17 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794